Title: General Orders, 9 February 1783
From: Washington, George
To: 


                        
                             Sunday February 9th 1783
                            Parole Kendal.
                            Countersigns Lincoln, Montgomery.
                        
                        For the day tomorrow Major Fish.
                        For duty the 6th Massachusetts regiment.
                        A Board consisting of all the General officers in this Cantonment and at the Garrison of Westpoint to
                            assemble at such place as shall be appointed by Major Genl Gates on thursday next to take into consideration certain
                            points contained in a memorial of Brigadier Genl Hazen in behalf of himself and a large majority of the officers of his
                            regiment, relative to the proceedings of Courts martial, the duties of a Judge advocate and the conduct of Mr Edwards the
                            present Judge advocate, the particular objects of inquiry will be pointed out by the Commander in chief. The parties
                            concerned are directed to attend and exhibit such Documents and information as shall be thought proper, and the Board are
                            requested to report their opinion thereon as soon as may be.
                        The inspection and muster of the Troops in this Cantonment will be made for the month of Jany upon the
                            following days.
                    
                                
                                    The first Massachusetts 
                                    brigade
                                    the 12th instant
                                
                                
                                    Jersey
                                    do
                                    13th
                                
                                
                                    Hampshire
                                    do
                                    14th
                                
                                
                                    3d Massachusetts
                                    do
                                    15th
                                
                                
                                    2d & 8th Massa. 
                                    regiments
                                    16th
                                
                                
                                    5th Massachusetts
                                    regt
                                    17th
                                
                                
                                    York
                                    Brigade
                                    20th
                                
                            